Fourth Court of Appeals
                                           San Antonio, Texas
                                     MEMORANDUM OPINION

                                               No. 04-19-00712-CV

                                   IN THE INTEREST OF Z.M., a Child

                      From the 166th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2018-PA-01197
                             Honorable Antonia Arteaga, Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: February 5, 2020

MOTION TO WITHDRAW DENIED; AFFIRMED

           The Texas Department of Family and Protective Services filed this suit, seeking to

terminate the rights of the parents of the child Z.M. 1 After a bench trial, the court terminated the

rights of the children’s parents and designated the Department to be the children’s permanent

managing conservator. The court found three independent grounds 2 to terminate the rights of the

mother, A.M., and found that termination is in Z.M.’s best interest. The trial court signed a

termination order and designated the Department to be the child’s permanent managing

conservator. A.M. timely appealed the trial court’s order.




1
  To protect the identity of the minor child, we refer to the parties by their initials. See TEX. FAM. CODE § 109.002(d);
TEX. R. APP. P. 9.8.
2
  TEX. FAM. CODE § 161.001(b)(1)(N) (constructively abandoned child); (O) (failed to comply with court ordered
services); and (P) (used controlled substance and failed to completely address issue).
                                                                                      04-19-00712-CV


       A.M.’s court-appointed appellate attorney filed a brief in which she concluded there are no

non-frivolous issues to be raised on appeal. See Anders v. California, 386 U.S. 738 (1967); In re

P.M., 520 S.W.3d 24, 27 n.10 (Tex. 2016) (per curiam) (stating that Anders procedures protect

indigent parents’ statutory right to counsel on appeal in parental rights termination cases and apply

in those cases). Counsel sent A.M. a copy of the brief and a letter advising her of her rights to

review the record and to file a pro se brief. Counsel also sent A.M. a form to use to request access

to the record. In addition, counsel filed a motion to withdraw.

       A.M. did not request access to the appellate record, and this court issued an order setting a

deadline for A.M. to file a pro se brief and held the motion to withdraw as counsel in abeyance.

A.M. has not filed a pro se brief.

       We have thoroughly reviewed the record and the attorney’s Anders brief. The record

establishes by clear and convincing evidence at least one of the grounds for termination and that

termination of A.M.’s parental rights is in Z.M.’s best interest. See TEX. FAM. CODE § 161.001;

In re J.O.A., 283 S.W.3d 336, 344-45 (Tex. 2009); In re A.V., 113 S.W.3d 355, 362 (Tex. 2003).

Upon a thorough review of the record, we conclude the evidence is legally and factually sufficient

to support the termination order and there are no other arguably meritorious grounds for appeal.

Therefore, we affirm the trial court’s termination order.

       Counsel filed a motion to withdraw in conjunction with her Anders brief. We deny the

motion. See In re P.M., 520 S.W.3d at 27; In re A.M., 495 S.W.3d 573, 583 (Tex. App.—Houston

[1st Dist.] 2016, pet. denied). Counsel’s duty to her client extends through the exhaustion or

waiver of all appeals, including the filing of a petition for review in the Texas Supreme Court. See

TEX. FAM. CODE § 107.016(3); In re P.M., 520 S.W.3d at 27.

                                                  Luz Elena D. Chapa, Justice




                                                -2-